Citation Nr: 0212218	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of bursitis of the left (minor) shoulder, 
currently rated as 10 percent disabling.  

(The issues of entitlement to service connection for 
bilateral knee disability, evaluation of right trigeminal 
neuralgia, and evaluation of pes planus will be the subjects 
of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1989 
to July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral knee 
disability and evaluation of right trigeminal neuralgia 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  

The issue of entitlement to service connection for a 
disability of the ankles was developed for appellate 
consideration with a rating decision in October 1999, notice 
of disagreement received in December 1999, statement of the 
case in January 2000, and substantive appeal received in May 
2000.  In a June 2001 rating decision, the RO determined that 
the ankle symptoms were a manifestation of pes planus and 
granted service connection for bilateral pes planus 
(previously claimed by veteran as bilateral ankle condition), 
assigning a 10 percent rating.  The notice of disagreement 
with that evaluation was received in August 2001.  A 
statement of the case has yet to be issued, thus the 
subsequent decision of this Board will remand the issue of 
evaluation of pes planus for a statement of the case; and, 
further action on that issue will be deferred at this time.  
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher evaluation 
of bursitis of the left (minor) shoulder has been obtained.  

2.  The service-connected bursitis of the left (minor) 
shoulder is manifested by pain which limits left shoulder 
motion to forward flexion of 168 degrees, abduction of 165 
degrees, external rotation of 83 degrees and internal 
rotation of 84 degrees.  These limitations do not approximate 
limitation of motion to shoulder level.  

3.  There is no ankylosis of the scapulohumeral articulation; 
impairment of the humerus, with loss of head of (flail 
shoulder), nonunion (false flail joint), fibrous union, 
recurrent dislocation of at scapulohumeral joint or malunion; 
impairment of the clavicle or scapula with nonunion with 
loose movement or dislocation; or analogous impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bursitis 
of the left (minor) shoulder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.20 
and Codes 5019, 5201, 5203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).  The veteran was notified 
that he had to present himself for VA examination and he did 
so.  No further evidence was to be provided by the veteran.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has identified any additional development or 
action, which might be done under VCAA or its implementing 
regulations.  The representative has complained that the VA 
examination was not adequate for rating purposes in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Another examination has been requested.  However, review of 
the examination report shows that the requirements of 
38 C.F.R. §§ 4.40 and 4.45, as set forth in DeLuca, have been 
complied with fully.  The record is complete and adequate to 
evaluate the disability.  The Board proceeds with its review 
of the appeal.  

Rating criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

Bursitis will be rated on limitation of motion of affected 
parts, as arthritis, degenerative.  38 C.F.R. Part 4, 
§ 4.71a, Code 5019 (2001).  

Arthritis, degenerative (hypertrophic or osteoarthritis):  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, § 4.71a, Code 
5003 (2001).  

There is no evidence of ankylosis of the scapulohumeral 
articulation ratable under 38 C.F.R. Part 4, Code 5200 
(2001).  There is no evidence of a limitation of motion 
analogous to ankylosis (bony fixation) of the joint.  
38 C.F.R. § 4.20 (2001).  

Limitation of arm motion to shoulder level will be rated as 
20 percent disabling.  Limitation of arm motion to midway 
between side and shoulder level will be rated as 20 percent 
disabling for the minor extremity.  Limitation of arm motion 
to 25 degrees from the side will be rated as 30 percent 
disabling for the minor extremity.  38 C.F.R. Part 4, Code 
5201 (2001).  

There is no evidence of impairment of the humerus, with loss 
of head (flail shoulder), nonunion (false flail joint), 
fibrous union, recurrent dislocation at scapulohumeral joint 
or malunion ratable under 38 C.F.R. Part 4, Code 5202 (2001).  
There is no evidence of analogous impairment.  38 C.F.R. 
§ 4.20 (2001).  

Impairment of the clavicle or scapula will be rated as 10 
percent disabling for a malunion or a nonunion without loose 
movement.  A 20 percent rating requires a nonunion with loose 
movement, or a dislocation.  38 C.F.R. Part 4, Code 5203 
(2001). 

Evidence  On the September 1999 VA general examination, the 
veteran complained of pain spreading down his shoulders, 
especially the left.  The examiner found that the veteran had 
a problem lifting his arms over 110 degrees because of pain.  
This finding shows a limitation of motion which supports the 
current 10 percent rating.  The effects of pain were 
considered in accordance with DeLuca and 38 C.F.R. §§ 4.40, 
4.45 (2001).  The range of motion exceeded shoulder level and 
did not meet the requirements of Code 5201 for a 20 percent 
rating.  There was no nonunion with loose movement, or a 
dislocation, or any analogous impairment; so the disability 
was not analogous to the criteria for a higher rating under 
Code 5203.  

The veteran's shoulders were examined by VA in March 2001.  
He reported that his left shoulder still bothered him some.  
Again, considering the effects of pain in accordance with 
DeLuca and 38 C.F.R. §§ 4.40, 4.45 (2001), the doctor noted 
that the range of motion ended when pain began.  Forward 
flexion of the left shoulder was 168 degrees.  Left shoulder 
abduction was 165 degrees.  Left shoulder external rotation 
was 83 degrees.  Left shoulder internal rotation was 84 
degrees.  The diagnosis was arthralgia of the left shoulder 
with slight loss of function due to pain.  

Analysis  The veteran may feel that the severity of his left 
shoulder disorder warrants a higher rating.  However, the 
findings of the trained medical personnel are significantly 
more probative in determining the extent of the disability 
and whether the criteria for a higher rating have been met.  
In this case, the examinations, although brief, considered 
pain and other factors limiting joint function as required by 
DeLuca and the applicable regulations.  The medical findings 
provide a preponderance of evidence which establishes that 
the range of joint motion does not approximate the 
limitations required for a higher evaluation.  Moreover, the 
medical findings establish that the disability is not 
analogous to any disability for which a higher rating could 
be assigned.  There is no basis for a higher rating and the 
claim must be denied.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for bursitis of the 
left (minor) shoulder is denied.  



		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


